Action to restrain the sale of securities held by the defendant as collateral to an indebtedness due by plaintiff to defendant. From an order dissolving the injunction, the plaintiff appealed.
The plaintiff admitted that he was due the defendant $5,472.50, and pleaded usury. The order provided that if the plaintiff paid this sum to the defendant within ten days, the sale of the property should be postponed until the issues as to usury and other defenses could be heard. The plaintiff declined to make payment. *Page 614 
His Honor's judgment is affirmed on the authority of Owens v. Wright,161 N.C. 131, and numerous other decisions of this Court.